Citation Nr: 9929809	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which confirmed and continued a 
protected 10 percent rating for the veteran's residuals of a 
shell fragment wound involving the right posterior thigh.

A review of the evidence of record discloses that by rating 
decision dated in July 1998, a 10 percent disability 
evaluation for the veteran's bilateral sensorineural hearing 
loss was confirmed and continued.  Notation was made at the 
outset of the hearing before the undersigned in July 1999 
that the hearing would deal with the question of the 
veteran's entitlement to an increased rating for his impaired 
hearing; however, the representative stated that "we will 
advise that it is not the occasion today."  This issue is 
referred to the RO.

Also, at the hearing, the veteran's representative seemed to 
raise the question of whether or not there was clear and 
unmistakable error in the initial rating decision that 
granted a noncompensable evaluation for the residuals of the 
shell fragment wound involving the right lower extremity.  
The Board does not have jurisdiction at this time to consider 
the claim of clear and unmistakable error in the rating 
decision.  Shockley v. West, 11 Vet. App. 208 (1998).


FINDING OF FACT

The residuals of the shell fragment wound to the right thigh 
are currently productive of no more than moderately disabling 
symptomatology, as reflected by very slight tenderness, 
slight laxity, some flexion restriction, and X-ray evidence 
of the presence of two metallic fragments.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for residuals of a shell fragment wound of the 
right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.41, 4.56, 
4.73, Diagnostic Code 5313 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an evaluation in excess of 10 percent 
for residuals of shell fragment wounds to the right thigh is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
developing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making a disability determination.  
38 C.F.R. § 4.1 (1999).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

A review of the veteran's service medical records reveals 
that, in April 1952, he was struck by enemy mortar fire and 
sustained a penetrating shell fragment wound to the right 
popliteal space and the right shoulder (service connection is 
in effect for residuals of a shell fragment wound of the 
right shoulder and the disability is rated as 10 percent 
disabling).  An X-ray study of the femur done during 
hospitalization showed the presence of two metallic foreign 
bodies embedded in the posterior aspect of the femur.  There 
was resorption of bone surrounding the bodies.  No fractures 
were seen except for a localized cortical fracture at the 
point of entry.  The veteran was transferred to another 
facility where he remained until May 21, 1952.  At that time, 
he was discharged to duty.  The remainder of the service 
medical records is without reference to difficulties with the 
right lower extremity.  

At the time of separation examination in January 1953, 
notation was made that there had been surgical repair of the 
shrapnel wound to the right thigh in 1952.  Past and interval 
history was described as essentially negative otherwise.  
Clinical evaluation of the lower extremities was entirely 
normal.  There was notation of a scar of the right thigh, but 
it was considered nondisabling and not significant.

The veteran was accorded a rating examination by VA in June 
1954.  Examination of the right thigh showed a transverse 
scar located on the lower posterior aspect about 2 inches 
above the knee.  The scar measured 4 1/2 inches across and 
was about five-eighths of an inch in width.  It was well 
healed, nontender, and not adherent.  There was no loss of 
underlying tissue.  There was no muscle atrophy.  There was 
no motion restriction of the hip, the knee or the ankle.

An X-ray study of the right thigh and knee showed the 
presence of two foreign bodies posteriorly at the extreme 
distal end of the shaft of the femur.  No other pathology was 
seen.  The pertinent examination diagnosis was residuals of a 
shell fragment wound of the right thigh, with well-healed 
scarring and with retained metallic foreign bodies.

Of record is a report of an examination accorded the veteran 
in August 1955 by Edward A. Jackson, M.D.  Examination showed 
the presence of the scar over the right knee.  It was again 
described as nontender.  An X-ray study of the knee again 
showed the presence of a foreign body.  The bony structures 
about the knee and joint spaces were described as otherwise 
normal.  There was no evidence of recent or old fracture or 
of any destructive process.

The veteran was accorded a general medical examination by VA 
in October 1955.  Complaints included pain in the right leg 
extending from the midthigh to the ankle after standing for 
long periods.  On examination, gait was described as normal.  
The veteran walked without a limp.  The scar of the knee was 
described as well healed and nonadherent.  There was no 
impairment in motion of the knee joint and there was no 
atrophy of the muscles of the thigh or the calf.  There was 
no evidence of nerve injury either.

X-ray studies showed the presence of the metallic fragment in 
the popliteal space.  There was no bone or joint abnormality 
otherwise.  The pertinent impression was metallic fragments 
in the soft tissues of the right popliteal space.

The pertinent impression was residuals of a wound to the 
right popliteal region, with a retained metallic foreign 
body.

A right knee x-ray study was conducted at a VA facility in 
August 1988.  It was negative for fracture, dislocation or 
bony abnormality.  There were two small metallic fragments 
adjacent to the posterior aspect of the distal femoral 
metaphyses.  The impression was a metallic foreign body, with 
an otherwise unremarkable knee.

The veteran was accorded an examination of his muscles by VA 
in July 1993.  The veteran stated that, in the years 
following service, he had done nonlaboring work, including a 
sales job, a job at which he was still employed.  The 
position required some squatting and bending.  He stated that 
when he did these things extensively at work, he had an 
aching, diffuse discomfort around the knee which interfered 
with sleep to a certain extent.  He last saw a physician with 
regard to the symptoms about 10 years previously.  He found 
that he had no difficulty with walking and did not avoid any 
activity because of the problem with his knee.  The knee did 
not give way, swell or lock on him.  There was no local 
discomfort anywhere.

The veteran moved about the examining room quickly and easily 
without guarding the knee.  He walked down the hall without a 
limp.  He was able to assume a full squat quickly and easily 
without any evidence of discomfort.  There was a curved scar 
just proximal to the popliteal space transversely, and it was 
entirely nontender and noninflamed.  No tenderness was made 
out over any of the area of the symptoms around the knee, 
posterior thigh or calf.  Range of motion was full and equal 
to the left.  The knee was stable.  There was no effusion or 
local tenderness.  The right thigh measured 43 centimeters in 
circumference as compared to 41.5 on the left.  The right 
calf measured 36 centimeters as compared to 35 on the left.  
Strength at the right knee was full both in flexion and 
extension.

The diagnosis was status, shrapnel wound to the posterior 
aspect of the right knee with minimal residual symptoms, and 
no significant physical findings other than the scar.

The veteran was accorded an authorized examination for 
neurological purposes in August 1993.  His chief complaint 
was discomfort in the right popliteal and calf region.  The 
veteran was still working at a sales position for an 
automobile parts store and had to stand for a period of time.  
He complained of pain in the popliteal and calf area which 
required him to call in sick from time to time.  He took 
muscle relaxants and anti-inflammatory medications.  He did 
not remember what the medication was.  It was noted he had 
been given Government training recently to change work to a 
job in real estate, but was still performing his job with the 
parts company.

The veteran had not had weakness or numbness or decreased 
sensation from the injury.  Over the years, he had undergone 
surgery to the bones of his toes.  He had also had varicose 
vein surgery performed on both lower extremities.

On motor examination, he had good muscle bulk, strength, 
tone, and coordination.  There was a full range of motion of 
the hips, knees, ankles and toes of both lower extremities.  
There were no abnormal masses particularly palpable in the 
popliteal regions, including in the area of the scar of the 
right lower extremity.  There did not appear to be atrophy.  
He had good strength and movement against resistance and the 
distal lower extremities appeared benign.  He was able to 
heel-walk, toe-walk and hop well with either lower extremity.  
Romberg testing was negative.

On sensory examination, there were normal findings to 
pinprick, temperature, light touch and vibration throughout 
both lower extremities.  Sensation elsewhere appeared benign.  
Deep tendon reflexes were a brisk two plus, including in the 
knees, hamstrings and ankle jerks.  Toe signs were downgoing.

The impression was pain in the right popliteal region due to 
trauma with retained shell fragment and status post 
debridement with scarring.

Of record is a report of a VA outpatient visit on one 
occasion in August 1996, at which time the veteran complained 
of right knee pain over the past week or so.  The veteran 
stated he was not sure what he did to bring the pain on, 
although it tended to occur after he worked out on a 
Stairmaster.  He was using a flexible knee support which was 
providing some help.  He was not taking any pain medication.

Examination findings included tenderness over the lateral 
tibial proximal epicondyle.  Otherwise, there was no obvious 
effusion.  The knee showed a full range of motion.  The 
impression was right knee tendinitis.

The veteran was seen on another occasion for outpatient 
purposes in September 1996.  He continued to complain of 
pains in the lateral aspect of the right knee.  He had been 
taking Naprosyn with some help being provided.  Examination 
of the right knee showed some tenderness over the proximal 
fibula.  There was no joint line tenderness.  There was good 
range of motion of the knee, but there was some crepitation 
palpated.

Of record are communications dated in March 1997 and May 1997 
from Mark T. Hellner, M.D., an orthopedic surgeon.  At the 
time of the May 1997 examination, the orthopedist stated that 
the veteran was continuing to have symptoms of aching, pain 
and discomfort involving the right knee laterally.  It was 
noted the veteran's place of employment had been noticing an 
increased amount of business lately.  It was indicated that 
as long as he was mechanically stable, which the physician 
noted the veteran was, the physician believed the veteran 
could defer arthroscopic surgery and partial meniscectomy 
until later in the year.  At the time of the physician's 
March 1997 examination, notation was made of the veteran's 
walking with a mild antalgic gait, and having intermittent 
effusions, although he was said to be able to function at 
regular work.

The veteran was accorded an authorized examination by an 
orthopedist in November 1997.  His claims file was available 
for review and was read prior to the examination.  He was 
currently working as a salesperson for an automotive parts 
store.  He was doing indoor sales and was on his feet most of 
the day.  He indicated that he missed work from time to time, 
due to pain in his right lower extremity.  He complained the 
discomfort in the right knee region seemed to be getting 
gradually worse, and was limiting his activities more and 
more. He reported discomfort in the posterior aspect of the 
right knee region after standing for 1 to 2 hours.  This was 
aggravated by squatting and other activities when on his 
feet.  He stated that he occasionally took Indocin.  The 
symptom would go from the popliteal region down to the upper 
to midcalf region, posteriorly.  He reported some discomfort 
also at the anterolateral joint line.  He had had no 
treatment recently.  He reported no significant effusion or 
swelling, and no locking or jamming.  He did report 
occasional aching in the ankle, which seemed to actually 
improve with walking.  He denied any numbness or tingling at 
the present time.

On examination, there was observed a nicely healed incision 
across the posterior knee region on the right.  There were 
slight scarring and induration in the subcutaneous tissues.  
The area was described as slightly tender.  The knee itself 
showed no sign of warmth or effusion.

While standing, there seemed to be slightly more valgus of 
the right knee than left.  Gait was smooth and even, and he 
did not seem to demonstrate a noticeable limp.  When asked to 
squat, when he was holding on for balance, he had good 
symmetry and squatted virtually completely.

On examination of the knee, there was very slight tenderness 
at the medial joint line.  There was also slight tenderness 
at the lateral joint line.  Collateral stress testing showed 
slight degree of mediolateral laxity on the right, while 
there was virtually none on the left.  Drawer sign was 
minimally increased on the right versus the left.  Motion 
allowed full extension, with a negative drop test.  Flexion 
was limited from 1/2 to 1 inch on the right versus touching 
on the left.  During McMurray's maneuver, there seemed to be 
mild crepitation on the right knee, but it was difficult to 
determine where this was coming from.  Limb measurements 
revealed no sign of atrophy on the right.

An X-ray study of the knee showed the presence of two 
metallic shrapnel fragments in the posterior femur.  These 
measured about 4 to 5 millimeters across, each.  There were 
no metallic fragments in the soft tissues posteriorly.  
Standing X-ray did not show any serious narrowing.  There was 
slight sharpening of the joint space on the right, suggesting 
the possibility of very early degenerative changes.  There 
was slight peaking of the intercondylar eminencies on both 
sides, again suggesting very early degenerative changes on 
both knees.

The examination diagnoses were:  Shrapnel injuries, right 
popliteal region, with retained fragments in the posterior 
distal femur; and suspected early mild degenerative changes 
in the right knee.

The examiner noted the retained fragments were unlikely to be 
causing any significant increase of symptoms.  It was stated 
there was some scarring posteriorly from the injury and 
subsequent surgical treatment and this was noted not to be 
progressive in nature.

The examination showed some very mild collateral ligament 
laxity and slight anterior drawer laxity, with slight 
clicking when rotational stress tests were performed.  This 
suggested the possibility of degenerative tears in the 
menisci of the knee, and probably some early degenerative 
changes in the joint.  The X-ray study showed some minimal 
changes on the right side, and very minimal changes on the 
left, which were consistent with degenerative changes.  It 
was noted that the veteran was 67 years of age and these 
changes were fairly common for that age.  The examiner noted 
that the X-ray study did not demonstrate any advanced joint 
space narrowing or serious arthritic changes.  He believed 
the veteran was having some early degenerative changes and 
this was the reason for his increased symptomatology.  It was 
stated that, at present, the veteran was not a candidate for 
arthroscopic surgery or any other management modality.  The 
progression, if any, of the veteran's symptoms was described 
as likely to occur very slowly.  The examiner described the 
veteran's subjective symptoms as intermittent, mild, 
increased to the slight category for standing and walking for 
more than 1 to 2 hours without rest, and perhaps to midway 
between slight and moderate category for protracted heavy 
activities on the feet.

Analysis

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73.  These 
regulations were made effective July 3, 1997.  Generally, 
where the laws or regulations change when a case is pending, 
the version more favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

In the February 1998 supplemental statement of the case, the 
RO set forth the amended version of the regulations.

The veteran's right thigh disability is currently evaluated 
under the criteria for impairment of Muscle Group XIII.  
38 C.F.R. § 4.73, Diagnostic Code 5313.  The muscles involved 
in Muscle Group XIII include the muscles of the posterior 
thigh group and hamstring complex of two joint muscles:  
(1) Biceps femoris; (2) semimembranosus; and 
(3) semitendinosus.  The functions affected by these muscles 
include extension of the hip and flexion of the knee; outward 
and inward rotation of flexed knee; synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee.  The currently assigned 10 percent rating for 
the disability reflects a moderate disability.  The next 
higher evaluation available under Diagnostic Code 5313 is a 
30 percent evaluation, which is assigned for a moderately 
severe disability.  The maximum rating of 40 percent is 
provided when there is severe disability.  The provisions of 
this diagnostic code are unchanged from the provisions in 
effect prior to July 1997.

The Board notes that, in order to assign the veteran an 
increased evaluation for his right thigh disability, which is 
currently considered moderately disabling, the evidence must 
demonstrate moderately severe symptomatology.

The old provisions of 38 C.F.R.§ 4.56 (1996) provided the 
former guidelines for evaluating muscle injury.  Such injuries 
were considered slight if they involved simple muscle wounds 
without debridement, infection or the effects of lacerations.  
Treatment records typically showed a wound of slight severity 
or relatively brief treatment and a return to duty, and 
healing with good functional results, and no consistent 
complaints of the cardinal symptoms of muscle injuries or 
painful residuals.  The objective findings would include a 
minimal scar, little if any evidence of a fascial defect, 
atrophy, or impaired muscle tonus, and no significant 
impairment of function and no retained metallic fragments.

Shell fragment wounds were considered moderately disabling 
under the old criteria contained in 38 C.F.R. 4.56, if they 
involved deep penetration by small shell fragments of 
relatively short track.  The medical records would show 
hospitalization during service and records following service 
showing consistent complaint from the time of the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue pain after 
moderate use.  Current objective findings would include scars 
indicative of a relatively short track of the missile through 
muscle tissue, signs of moderate loss of deep muscle fascia or 
substance, or impairment of muscle tonus, and of definite 
weakness or fatigue. 

A moderately severe shell fragment wound under the old 
regulation, would result from a deep penetrating wound by a 
high velocity missile of small size or large missile of low 
velocity, with debridement, prolonged infection or sloughing 
of soft parts, and intermuscular cicatrization (scars 
extending into muscle tissue).  The medical records would 
show hospitalization for a prolonged period during service 
for treatment of a severe wound with record s of consistent 
complaints of the cardinal symptoms of a muscle injury.  The 
objective findings would include relatively large scars so 
situated as to indicate a track of the missile through 
important muscle groups.  There would be indications of 
moderate loss of muscle substance or moderate loss of normal 
firm resistance compared with the sound side.  There would 
also be evidence of marked or moderately severe muscle loss. 

The new provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
    (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.
    (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately 
severe or severe as follows:
    (1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.
    (ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings. Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.
    (2) Moderate disability of muscles--
(i) Type of injury. Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high 
velocity missile, residuals of 
debridement, or prolonged infection.
    (ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
    (iii) Objective findings. Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
    (3) Moderately severe disability of 
muscles--(i) Type of injury. 
Through and through or deep penetrating 
wound by small high velocity missile or 
large low-velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
    (ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
    (iii) Objective findings. Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
    (4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
    (ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 
muscle disability as defined in paragraph 
(c) of this section, worse than those 
shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.
    (iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by 
muscle.
    (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an 
opposing group of muscles.
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
    (G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56(1999)

Reviewing the veteran's injury, in conjunction with the 
above-noted rating criteria and medical evidence, the Board 
finds that the current 10 percent evaluation is appropriate 
and the preponderance of the evidence is against an 
evaluation in excess of 10 percent at this time.  
Significantly, the wound in service had no nerve or artery 
involvement.  There was no prolonged infection, sloughing of 
soft parts, or intermuscular scarring noted.  See 38 C.F.R. 
§ 4.56(d)(3)(i).  Nor was there any prolonged hospitalization 
for the right thigh injury, or notable loss of power, 
weakness, fatigue, pain, or impaired coordination or movement 
noted.  See 38 C.F.R. § 4.56(d)(3)(ii) (1999).  Additionally, 
no loss of muscle substance or strength was indicated.  See 
38 C.F.R. § 4.56(d)(3)(iii) (1999).

The records show the veteran's initial injury was 
penetrating.  Assuming that the injury was deep penetrating, 
that fact, would not provide a basis for an increase since a 
deep penetrating injury is one of the criteria for the 
current moderate evaluation as well as for a moderately 
severe injury.  The veteran was hospitalized in April 1952 
and was discharged to full duty in May 1952.  There were no 
reports of prolonged infection, and the relatively quick 
return to duty belies a conclusion that there was prolonged 
infection.  Nor can it be said that the veteran was 
hospitalized for a relatively prolonged period.  Additional 
hospitalization was not provided.  Thus Specific notation was 
made at the time of separation examination in January 1953 
that, as for the surgical repair of the shrapnel wound of the 
thigh, the veteran's interval history had been essentially 
negative.  While notation was made at the time of the 
examination of a scar of the thigh, it was described as not 
significant and not disabling.  There was no suggestion the 
scars involved the muscles.  Further, clinical evaluation at 
that time revealed the lower extremities were normal.

The veteran's complaints over the years regarding the right 
thigh have consisted of basically pain after prolonged 
standing.  It appears from the record, however, that the 
veteran has been able to work at regular employment.  He has 
apparently worked as a salesperson for an automotive parts 
store for a number of years.  Recent objective findings, as 
reflected in the medical evidence, show that the scarring of 
the right knee region is well healed.  At the time of the 
November 1997 examination, the knee itself showed no signs of 
warmth or effusion.  Further, the veteran's gait was smooth 
and even and he did not seem to demonstrate a noticeable 
limp.  While there was tenderness noted of the knee, it was 
described as only slight in degree.  Further, collateral 
stress testing was indicative of only slight laxity.  The 
most recent examination showed extension of the knee was 
full.  Flexion of the knee was not shown to be significantly 
restricted.  Additionally, the most recent examination showed 
no sign of atrophy on the right side.  Also, recent X-ray 
evidence showed the presence of two metallic fragments, but 
no serious narrowing and only a suggestion of very early 
degenerative changes.

In sum, based on the medical evidence of record, including 
the veteran's testimony at a hearing before the undersigned 
in July 1999, the Board concludes that the residuals of a 
shell fragment wound to the right thigh are properly rated as 
10 percent disabling, reflecting a moderate degree of 
impairment, with the evidence not being reflective of a 
moderately severe disability.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5313.  Furthermore, the Board finds that 
there is no evidence of tender or painful scarring, such that 
an evaluation in excess of 10 percent would be warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, which 
evaluates scars based on the limitation of motion of the part 
affected.  Additionally, the Board finds that the currently 
assigned 10 percent evaluation contemplates the veteran's 
complaints of pain on use.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7 (1995).

The Board acknowledges the veteran's contentions that his 
residuals have interfered with his ability to work.  However, 
the Board notes that the most recent evidence of record, as 
reflected in the November 1997 examination, indicates that 
the veteran has been working on a regular basis, and has not 
lost such time from work that his job status has been 
threatened.  In any event, the VA rating schedule 
contemplates average impairment in earning capacity.  
Furthermore, the Board finds no evidence of record that the 
veteran's disability has caused marked interference with 
employment (that is beyond that already contemplated in the 
assigned 10 percent evaluation), or necessitated any recent 
period of hospitalization, such that application of the 
regular schedular standards is rendered impractical.


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound involving the right thigh is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

